Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Application number 17/138,307 filed on 12/30/2020 has been considered.    Claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/5/2022 is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2022/0163334 hereinafter Jung) in view of Singhar et al. (US 2016/0358459 hereinafter Singhar).
Regarding claim 1, Jung discloses a method comprising, by a computing system associated with an artificial reality (AR) device: 
querying, based on a location of the AR device, a registry associated with a distributed map network for a first gateway address associated with a first gateway that provides access to a three-dimensional (3D) street map for a physical region encompassing the location (FIG. 6, ¶ [0144], [0171], [0180]-[0187], [0198]; i.e. the mobile device at least can search for the network that it subscribes the service based on the its location to obtain navigation map); 
downloading the 3D street map by connecting to the first gateway using the first gateway address (FIG. 3 & 6-8, ¶ [0187], [0233]; i.e. acquiring or downloading the 3D map from the network); 
predicting that the AR device will enter a building in the physical region, the 3D street map lacking map data within the building (FIG. 3 & 6-8, ¶ [0185]-[0190], [0198]; i.e. determining that the mobile device will enter certain building wherein the acquired map does not have the building interior map); 
downloading a 3D interior map associated with the building through the second gateway (FIG. 3 & 6-8, ¶ [0185]-[0190], [0198], [0234]; i.e. downloading the building interior map); and 
localizing the AR device within the building using the 3D interior map after the AR device enters the building (FIG. 3 & 6-8, ¶ [0185]-[0190], [0198], [0234]; i.e. displaying the building interior map).
Jung does not explicitly disclose querying the registry for a second gateway address associated with a second gateway located within the building; requesting, using the second gateway address, access to the second gateway by providing authentication information of a user. 
However, Singhar discloses querying the registry for a second gateway address associated with a second gateway located within the building (FIG. 1 &2A, ¶ [0052]-[0058); requesting, using the second gateway address, access to the second gateway by providing authentication information of a user (FIG. 1 &2A, ¶ [0052]-[0058]). 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Singhar’s teaching of controlling access to private indoor map into Jung in order to provide a user with an intuitive way to obtain information and/or control household or commercial appliances (Singhar, ¶ [0023]-[0028]).
Regarding claim 2, Jung in view of Singhar discloses the method of Claim 1, wherein the 3D interior map is stored locally on a computing system associated with the building (Singhar, ¶ [0028]-[0030]).
Regarding claim 3, Jung in view of Singhar discloses the method of Claim 1, wherein the 3D interior map is divided into one or more zones, wherein each zone comprises a room of the building (Jung, FIG. 8; Singhar, FIG 1 & 3E, ¶ [0035]).
Regarding claim 4, Jung in view of Singhar discloses the method of Claim 3, wherein the second gateway is associated with one or more processors, wherein each of the one or more processors is assigned to a corresponding zone of the one or more zones (Singhar, ¶ [0037]).
Regarding claim 5, Jung in view of Singhar discloses the method of Claim 1, wherein the authentication information comprises one or more of: a previous or current network connection of the AR device to the second gateway; a credential to access the 3D interior map; or a connection of the user of the AR device with an owner of the 3D interior map on a social networking service (Singhar, ¶ [0059]).
Regarding claim 6, Jung in view of Singhar discloses the method of Claim 1, wherein predicting the AR device will enter a building comprises: generating a bounding volume around a perimeter of the building (Jung, ¶ [0220]-[0223]); determining the location of the AR device is within a threshold distance from the bounding volume (Jung, ¶ [0220]-[0223]).
Regarding claim 7, Jung in view of Singhar discloses the method of Claim 1, wherein predicting the AR device will enter a building is based on: a previous or current network connection of the AR device to the second gateway; the location of the AR device; a request by the user to access the 3D interior map; or a request to share the 3D interior map from an owner of the 3D interior map (Jung, ¶ [0195]-[0198]; Singhar, ¶ [0059]).
Regarding claim 8, Jung in view of Singhar discloses the method of Claim 1, wherein the physical region comprises a metro area, a neighborhood, or a street (Jung, FIG. 7-8).
Regarding claim 9, Jung in view of Singhar discloses the method of Claim 1, wherein the building is a private residence (Singhar, ¶ [0028]).
Regarding claim 10, see claim 1 above for the same reasons of rejections.
Regarding claim 11, see claim 2 above for the same reasons of rejections.
Regarding claim 12, see claim 3 above for the same reasons of rejections.
Regarding claim 13, see claim 4 above for the same reasons of rejections.
Regarding claim 14, see claim 5 above for the same reasons of rejections.
Regarding claim 15, see claim 6 above for the same reasons of rejections e.
Regarding claim 16, Jung discloses a system comprising: 
one or more processors (FIG. 1-2); and 
one or more computer-readable non-transitory storage media in communication with the one or more processors and comprising instructions, that when executed by the one or more processors, are configured to cause the system to perform operations comprising (FIG. 1-2): 	
querying, based on a location of the AR device, a registry associated with a distributed map network for a first gateway address associated with a first gateway that provides access to a three- dimensional (3D) street map for a physical region encompassing the location (FIG. 6, ¶ [0144], [0171], [0180]-[0187], [0198]; i.e. the mobile device at least can search for the network that it subscribes the service based on the its location to obtain navigation map); 
downloading the 3D street map by connecting to the first gateway using the first gateway address (FIG. 3 & 6-8, ¶ [0187], [0233]; i.e. acquiring or downloading the 3D map from the network); 
predicting that the AR device will enter a building in the physical region, the 3D street map lacking map data within the building (FIG. 3 & 6-8, ¶ [0185]-[0190], [0198]; i.e. determining that the mobile device will enter certain building wherein the acquired map does not have the building interior map); 
downloading a 3D interior map associated with the building through the second gateway (FIG. 3 & 6-8, ¶ [0185]-[0190], [0198], [0234]; i.e. downloading the building interior map); and 
localizing the AR device within the building using the 3D interior map after the AR device enters the building (FIG. 3 & 6-8, ¶ [0185]-[0190], [0198], [0234]; i.e. displaying the building interior map).
Jung does not explicitly disclose querying the registry for a second gateway address associated with a second gateway located within the building; requesting, using the second gateway address, access to the second gateway by providing authentication information of a user. 
However, Singhar discloses querying the registry for a second gateway address associated with a second gateway located within the building (FIG. 1 &2A, ¶ [0052]-[0058); requesting, using the second gateway address, access to the second gateway by providing authentication information of a user (FIG. 1 &2A, ¶ [0052]-[0058]). 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Singhar’s teaching of controlling access to private indoor map into Jung in order to provide a user with an intuitive way to obtain information and/or control household or commercial appliances (Singhar, ¶ [0023]-[0028]).
Regarding claim 17, see claim 2 above for the same reasons of rejections.
Regarding claim 18, see claim 3 above for the same reasons of rejections.
Regarding claim 19, see claim 4 above for the same reasons of rejections.
Regarding claim 20, see claim 5 above for the same reasons of rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI D NGUY whose telephone number is (571)270-7311. The examiner can normally be reached Monday-Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.D.N/Examiner, Art Unit 2435                                                                                                                                                                                                        
/HOSUK SONG/Primary Examiner, Art Unit 2435